PER CURIAM.
The judgment of the trial court is affirmed in all respects except for that portion awarding attorney’s fees to Revlon, Inc. and to Physician’s Reference Laboratories, Inc. Section 57.105, Florida Statutes (1979) requires a complete absence of a justiciable issue of either law or fact. Autorico, Inc. v. Government Employees Insurance Company, 398 So.2d 485 (Fla. 3d DCA 1981).
The positions asserted by the Eckhoffs and National Health Laboratories were in good faith, soundly based and, on this record, not frivolous. Parkway General Hospital, Inc. v. Stern, 400 So.2d 166 (Fla. 3d DCA 1981).
Affirmed in part and reversed in part.